Citation Nr: 1801854	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right shoulder degenerative joint disease and chronic peritendinitis (right shoulder disability).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral foot condition.  

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a bilateral knee condition. 

6.  Entitlement to service connection for degenerative arthritis of the right hip.  

7.  Entitlement to service connection for neuropathy, bilateral hands.  

8.  Entitlement to service connection for neuropathy, bilateral legs.  

9.  Entitlement to service connection for neuropathy, bilateral arms.  

10.  Entitlement to service connection for radiculopathy, bilateral hands. 

11.  Entitlement to service connection for radiculopathy, bilateral legs.  

12.  Entitlement to service connection for radiculopathy, bilateral arms.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  He was a member of the Puerto Rico National Guard from October 1974 to April 1987, during which he had periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans Appeals (Board) from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a notice of disagreement in April 2017 and the RO issued a statement of the case in May 2017.  The Veteran submitted his substantive appeal in May 2017.

In November 2017, the Board advanced the Veteran's case on its docket based on his age.  38 U.S.C.A. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifested by complaints of pain on motion of the right arm and limitation of motion of the arm to midway between the side and shoulder level; limitation of motion of the right arm to 25 degrees to the side has not been shown during the pendency of the claim.

2.  An acquired psychiatric disability was not present during the Veteran's active service, a psychosis was not manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current psychiatric disability, including depression, is causally related to the Veteran's active service or any incident therein.

3.  A bilateral foot disability was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current bilateral foot disability is causally related to the Veteran's active service or any incident therein.
  
4.  A bilateral ankle disability was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current bilateral ankle disability is causally related to the Veteran's active service or any incident therein.

5.  A bilateral knee disability was not present during the Veteran's active service, arthritis was not manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current bilateral knee disability is causally related to the Veteran's active service or any incident therein.

6.  Degenerative arthritis of the right hip was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the most probative evidence indicates that the Veteran's current right hip disability is not causally related to the Veteran's active service or any incident therein.
 
7.  Neuropathy, bilateral hands, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current neuropathy of the bilateral hands is causally related to the Veteran's active service or any incident therein.

8.  Neuropathy, bilateral legs, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current neuropathy of the bilateral legs is causally related to the Veteran's active service or any incident therein.
  
9.  Neuropathy, bilateral arms, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current neuropathy of the bilateral arms is causally related to the Veteran's active service or any incident therein.
  
10.  Radiculopathy, bilateral hands, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current radiculopathy of the bilateral hands is causally related to the Veteran's active service or any incident therein.

11.  Radiculopathy, bilateral legs, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current radiculopathy of the bilateral legs is causally related to the Veteran's active service or any incident therein.
  
12.  Radiculopathy, bilateral arms, was not present during the Veteran's active service, manifest to a compensable degree within one year of separation from active duty, and the record contains no indication that any current radiculopathy of the bilateral arms is causally related to the Veteran's active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017). 

2.  The criteria for an award of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for an award of service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for an award of service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
 
5.  The criteria for an award of service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for an award of service connection for degenerative arthritis of the right hip have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

7.  The criteria for an award of service connection for neuropathy, bilateral hands, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for an award of service connection for neuropathy, bilateral legs, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9.  The criteria for an award of service connection for neuropathy, bilateral arms, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

10.  The criteria for an award of service connection for radiculopathy, bilateral hands, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

11.  The criteria for an award of service connection for radiculopathy, bilateral legs, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

12.  The criteria for an award of service connection for radiculopathy, bilateral arms, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased rating for right shoulder.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's right shoulder disability is evaluated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 is the Diagnostic Code applicable to the shoulder joint, and provides that, with regard to the major (dominant) joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating; limitation of motion to midway between the side and shoulder level warrants a 30 percent rating; and limitation of motion to 25 degrees from the side warrants a 40 percent rating.  The Veteran is currently rated at 30 percent based on limitation of arm motion midway between side and shoulder level.

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the reasons stated below, the Board finds that the Veteran's right shoulder disability does not warrant an evaluation in excess of 30 percent.

The currently assigned 30 percent evaluation contemplates pain on motion and limitation of motion midway between the side and shoulder.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion approximately 25 degrees from the side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; DeLuca at 204-207 (1995). 

The evidence in this case consists primarily of a VA examination dated in January 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported that the condition had progressively deteriorated with associated pain and limitation.  He indicated that overhead activities exacerbated the condition.  The Veteran did not report having any other functional loss or functional impairment of the shoulder.  Range of motion testing showed flexion to 100 degrees, abduction to 90 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  Pain was also noted on examination, but did not result in or cause functional loss.  There was AC joint tenderness, but no additional functional loss or range of motion after three repetitions.  The examiner stated that pain, weakness, fatigability or incoordination could limit the functional ability of an individual that had a musculoskeletal pathology during a flare-up.  However, because the examination was not conducted during a flare-up, the examiner declined to speculate as to the severity of a flare-up or additional impact on functional ability.  Muscle strength was 4/5 and there was no ankylosis.  There was no shoulder instability, dislocation, or labral path.  The Veteran was indicated to have degenerative joint disease of the right AC joint with tenderness on palpation.  Hawkins' Impingement Test, Empty-can Test, and Cross-body adduction test were all positive; the Veteran was unable to perform External Rotation/ Infraspinatus Strength Test and Lift-off Subscapularis Test.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran was noted to have had arthroscopic rotator cuff repair, biceps tenodesis, distal clavicle in June 2015 with residuals of pain and limitation.  There was no objective evidence that the residual scarring was painful, unstable, had a total area equal to or greater than 39 square cm (6 square inches) or was located on the head, face or neck.  It was noted to be a well-healed scar.  The examiner noted that the Veteran last worked as a teacher in 2003, in industrial arts.  He reported that overhead activities, heavy lifting, pushing, pulling and manual activities, exacerbated the condition.  The examiner found that there was no evidence of fatigability, incoordination, muscle weakness, or pain during physical examination.  The examiner also found that there was no objective evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing.  

The Veteran's outpatient treatment records were also reviewed.  However, these records did not indicate findings worse than those outlined in the VA examination report above.

Based upon the January 2017 examination results, the Board finds that the Veteran's right shoulder disability does not warrant an evaluation in excess of 30 percent-i.e., limitation of motion restricted to midway between side and shoulder level or limitation of arm motion at shoulder level.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201. 

Limitation of motion of the right shoulder to 25 degrees or less from the side as contemplated by a higher evaluation has not been shown at any time during the course of the appeal.  In fact, the January 2017 VA examination report, which demonstrates flexion and abduction range of motion to 100 and 90 degrees indicates that the Veteran's functional range of motion is much better than 25 degrees from the side.  In addition, the examiner found that there was no functional loss due to limited motion or pain.  See DeLuca, 8 Vet. App. at 204-207.  In reaching this conclusion, the Board has considered the DeLuca factors in conjunction with the medical evidence of record and the Veteran's general statements regarding his shoulder symptoms and associated limitation of motion. 

In determining that the Veteran does not meet the criteria based on limitation of motion, the Board has considered the evidence that the Veteran's complaints of pain and the clinical findings as to where the pain began during range of motion testing.  However, it is significant that the clinical evidence is against a finding of additional limitation of motion after repetitive motion.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Based on the Veteran's complaints of pain and limitation of motion, and the clinical objective findings, with consideration of DeLuca factors, the Board finds that a rating in excess of 30 percent is not warranted for any time during the course of the appeal.

As limitation of the right arm to 25 degrees from the side, or symptoms which more nearly approximate limitation of motion of the right arm to 25 degrees from the side, have not been demonstrated at any point during the appeal period, a higher rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, given that the January 2017 VA examination demonstrated that the Veteran did not have ankylosis or impairment of the humerus, scapula, or clavicle, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is likewise not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

III.  Service connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With regard to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain chronic diseases, including arthritis and an organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

Alternately, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that in January 1967, he was seen for low back and right posterior pelvic tenderness after he fell from his bunk.  X-ray studies of the lumbosacral spine and pelvis were negative.  The remaining service treatment records are negative for complaints or findings pertaining to a psychiatric disability, the right hip, the feet, ankles, knees, hands, upper and lower extremities.  At his May 1968 military separation medical examination, the Veteran's upper extremities, lower extremities, and feet were examined and determined to be normal.  Neurologic, musculoskeletal, and psychiatric examinations were also normal.  

The post-service treatment records indicate that the Veteran has been diagnosed with diabetes mellitus and diabetic neuropathy, and has carpal tunnel syndrome status post-surgery in August 2015.  The Veteran has also been treated for trigger finger in the right middle finger and left index finger, has been prescribed medication for depression, and has been diagnosed with and treated for degenerative arthritis of the right hip.  VA treatment records indicated an active problem list that includes low back pain, diabetes mellitus, benign prostatic hyperplasia, hypercholesterolemia, atrial septal defect status post correction 1983, anemia, hypertension, diabetic neuropathy, diverticular disease of colon, history of male erectile disorder, and lumbago.  Medications were prescribed for muscle spasm and depression. 

In order to determine whether the Veteran's diagnosed right hip disability is related to his service, the Veteran was afforded a VA examination dated in January 2017.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with degenerative arthritis of the right hip with a diagnosis date of 2017.  The Veteran reported that the condition began five years ago and indicated that prolonged standing and walking exacerbated the condition.  Range of motion testing was normal and while pain was noted on examination, it did not result in or cause functional loss.  The Veteran had lateral aspect tenderness, but no ankylosis and no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran reported using a cane for support.  The examiner found that there was degenerative arthritis of the right hip.  There was no objective evidence of pain on passive range of motion testing or when the joint was used in weight bearing.  After examination, the examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that, based on record review and examination, the right hip condition was not related to active military service.  The condition was found to date to 2017.  The examiner stated that it is well known in medical literature that individuals older than 40 years present these changes as natural aging process.   

With respect to the other claimed disabilities, the Board has examined the Veteran's treatment records and VA examination reports.  

In a May 1983 treatment note, the Veteran was seen for complaints of right shoulder pain.  The impression was nerve root compression syndrome.  In May 1984, the Veteran was again seen for right shoulder pain.  No other musculoskeletal complaints were indicated.

In July 2003, the Veteran was given chiropractic treatment.  The diagnosis was thoracodorsal sprain/strain aggravated by moderate hypolordotic curve disc degeneration disease associated with the subluxation vertebral complex.  X-rays indicated degenerative spondylolisthesis C4-5, C5-6, cervical myositis,  osteoarthritic changes to the thoracolumbar with anterior/lateral lipping and spurring.

A June 2004 chiropractic treatment note indicated that the Veteran was receiving care for cervical vertebral subluxations aggravated by severe dorsal pain, cervical and shoulder loss of motion complicated with severe muscle spasm.  He was diagnosed with cervical vertebral subluxation.  

In an April 2009 private treatment report, the physician indicated that the Veteran, while on active duty, had strenuous activities at basic training and was involved in running and marching, sometimes with heavy equipment on his back.  This type of activity put a lot of strain in neck, back, hips and knee areas which can present with problems as a result of bad posture, loss of correct alignment and column, degeneration of vertebras and articulations, and loss of curvature of cervical thoracic and lumbar lordosis, putting more stress in one sides of vertebras that the other and by consequence patient could present disc bulging and herniation, with subsequent hip, back and neck pain.

The Veteran was examined in November 2011 for his cervical spine.  The Veteran was diagnosed with cervical muscle spasm and cervical degenerative disc disease with a diagnosis date of 2011.  The Veteran reported chronic upper/lower back pain which he indicated to be secondary to service-connected condition of the right shoulder disability.  Back pain was described as pressure-like pain sensation without irradiation.  Upon examination, the Veteran was found to have loss of motion, pain, tenderness, guarding and muscle spasm.  The examiner indicated decreased reflexes and sensation in the shoulder and forearm upon examination, but found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy), and no IVDS of the cervical spine.  

A November 2011 VA examination of the lumbar spine had similar findings.  The Veteran was diagnosed with lumbar muscle spasm (2009) and lumbar degenerative disc disease (2011).  Again the Veteran reported chronic upper/lower back pain which he reported to be secondary to service connected condition of right shoulder disability.  Back pain was described as pressure like pain sensation without irradiation.  Upon examination, the Veteran was indicated to have loss of motion, pain, lumbar PVM, and guarding and muscle spasm that did not result in abnormal gait or spinal contour.  The examiner noted decreased reflex and sensory examinations in ankles and knees.  Straight leg raising test results were negative.  However, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and did not have any other neurologic abnormalities, findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes), or IVDS of the thoracolumbar spine.  

The Veteran was again afforded VA examinations dated in January 2015 in connection with back and neck claims.  The Veteran was diagnosed with lumbar spondylosis (2011) and cervical spondylosis (2009).  As to the cervical spine, the Veteran reported loss of tolerance for driving, and overhead activities, and loss of motion.  The Veteran had spasms and stiffness.  As to the lumbar spine, the Veteran had loss of motion, but no pain on weight bearing, and tenderness at paravertebrals.  For both the cervical and lumbar spine, muscle strength was 5/5 and there was no atrophy or ankylosis.  There was normal reflex and sensory testing and the examiner found no radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  There was no IVDS.

An August 2015 private treatment report indicated low back pain, thoracic spasm, symptomatic radiculopathy.

In a September 2016 treatment note, the Veteran had complaints of right leg pain for several days.  He denied trauma, injuries, falls, or heavy weight lifting.  Pain was more present at night, when it was 8/10 intensity.  Pain was worsened by prolonged standing.  The Veteran denied fever, chills, redness or increased warmth over the leg area.  The Veteran also had complaints low back pain for over 6 months.  Pain was intermittent, and when worse was 9/10 intensity, and worsened by sitting in chair in front of computer.  The Veteran denied trauma, injuries, falls, etc.  No diagnoses or opinions were afforded.

In July 2016, the Veteran was indicated to have right middle finger triggering.  No locking and palpable nodule.  

In March 2016, the Veteran was seen for his right 3rd trigger finger.  He had just finished 10 sessions of occupational therapy and had a steroid injection with no improvement.  He reported that he has had multiple episodes of triggering (10 times per day).  The Veteran denied recent trauma, accidents or falls.  The finger was remarkable for tenderness in the base of the right 3rd volar aspect and an inability to extend the 3rd finger after passive flexion.  The Veteran was noted to have trigger finger with poor response to conservative measures.  The Veteran also participated actively in occupational therapy hand rehabilitation due to left middle finger triggering.  The Veteran was provided with a splint to avoid triggering but after treatment sessions, triggering was still present.  The Veteran also reported that the index finger left hand was triggering this weekend.  The Veteran was noted to be considering surgery.

In September 2016, the Veteran was examined for his cervical spine and diagnosed with cervical spondylosis (2011).  The Veteran reported severe pain, loss of motion, and paravertebral muscle tenderness.  Muscle strength was 5/5 and there was no atrophy or ankylosis.  Reflexes and sensory examination was normal and there was no radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy).  There was no IVDS. 

A November 2016 treatment note indicated that the Veteran was seen for low back pain.  Pain was described as 7/10 in severity, intermittent, localized to the lower back without radiation.  The pain was worse worst with movement and improved with rest.  The Veteran denied numbness of the legs, gait disturbances, weakness of the legs, fever, chills, and sensory/motor deficit.  There was no headache, dizziness, syncope, paralysis, ataxia, or numbness or tingling in the extremities, and no change in bowel or bladder control. 

The Veteran was again examined by VA in November 2016.  He was diagnosed with lumbar spondylosis, degenerative changes of the spine, and myositis (2011).  The Veteran reported that the condition was progressive with associated pain and discomfort.  Muscle strength was 5/5 and there was no atrophy or ankylosis.  The sensory examination was normal with no radicular pain or any other signs or symptoms due to radiculopathy or other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  There was no IVDS.

The Veteran was examined in January 2017 for his service-connected right shoulder disability.  Per the Veteran, the condition had progressively deteriorated and had associated pain and limitation.  Overhead activities were noted to exacerbate the situation, but there was no functional loss indicated.  There was loss of motion, but no evidence of pain with weight bearing.  There was AC joint tenderness, but no additional functional loss or range of motion after three repetitions.  Muscle strength was 4/5 and there was no ankylosis.  There was no shoulder instability, dislocation, or labral path.  The Veteran was indicated to have degenerative joint disease of the right AC joint.  There was no indication of additional disability beyond symptoms related to the service-connected right shoulder disability.  

Based on the foregoing, the Board finds that service connection for the Veteran's claimed conditions is not warranted in this case.  In this regard, the Board notes that in a May 2017 decision, the Board denied service connection for cervical and lumbar spine disabilities.  In addition, the Veteran is not service-connected for diabetes mellitus.  

With respect to the right hip claim, the Veteran has been diagnosed with degenerative arthritis of the right hip.  The record, however, indicates that a chronic right hip disability was not present during the Veteran's period of active duty, nor does the record include x-ray evidence of right hip arthritis within one year of the Veteran's separation from active duty or for many years thereafter.  In addition, the record contains no indication, nor as the Veteran contended, that his right hip disability is causally related to any period of active duty for training or inactive duty training.  Finally, in January 2017, the VA examiner who examined the Veteran and reviewed the claims file in connection with the examination, found that the Veteran's current right hip disability was less likely than not related to his active service.  The examiner explained that the Veteran's right hip disability was more likely due to the aging process.  

The Board has considered the April 2009 private treatment report in which the physician implied that strenuous activities during basic training put a lot of strain on the Veteran's hips which can present with problems.  Given the speculative nature of the opinion, however, and the fact that the physician did not have the benefit of a review of the service treatment records, the Board assigns greater probative weight to the opinion of the VA examiner.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the January 2017 VA examiner reviewed the Veteran's claims file and was apprised of the medical history and the Veteran's contentions regarding his right hip claim.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative and outweighs the April 2009 report.  

With respect to the claimed psychiatric disability, and disabilities of the feet, ankles, knees, hands, upper and lower extremities, the Board notes that the Veteran has been diagnosed with and treated for depression, diabetes mellitus and diabetic radiculopathy, carpal tunnel syndrome, and trigger finger in the right middle finger and left index finger.  In this regard, the Board also notes that the record indicates that the Veteran was indicated to have an impression of nerve root compression syndrome associated with complaints of right shoulder pain in May 1983 and an August 2015 private treatment report indicated low back pain, thoracic spasm, symptomatic radiculopathy.  

With respect to the carpal tunnel syndrome, finger disabilities, and depression, the evidence in the claims file does not relate these conditions with military service or a service-connected disability.  In this regard, the Board notes that the Veteran has not been afforded a VA examination in connection with these disabilities.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, because the service treatment records contain no indication of a pertinent in-service injury, event or illness and the post-service evidence does not indicate any current complaints or treatment referable to these conditions until many years following separation or otherwise indicate a causal relationship between the current disability and active service, a VA examination is not required in this case, even under the low threshold of McLendon.

With respect to claimed radiculopathy and neuropathy of the upper and lower extremities, the many VA examinations of the Veteran did not indicate the presence of radiculopathy or neuropathy in the extremities.  The Veteran was indicated to have low back pain, thoracic spasm, symptomatic radiculopathy in August 2015, but the Veteran has been denied entitlement to service connection for a lumbar spine disability.  The Veteran is also not service-connected for diabetes mellitus and, as such, service-connected for diabetic neuropathy is not warranted.  Finally, while the Veteran was indicated to have an impression of nerve root compression syndrome associated with complaints of right shoulder pain in May 1983, the most recent VA examination for the right shoulder did not indicate any nerve condition or other separate disability associated with the Veteran service-connected right shoulder.  In addition, there has been no neurological disability associated with the right shoulder that has been diagnosed within the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, the evidence in this case does not indicate the presence of diagnosed knee, ankle, or foot disabilities during the appeal period.  Without the existence of a current disorder, a claim for VA disability compensation must fail.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Regardless, the Board finds that the record does not otherwise support the claims.  The Board has considered the April 2009 private treatment report in which a physician indicated that strenuous activities in basic training put a lot of strain in his knee areas which could present with problems.  As explained above, however, the service treatment records pertaining to the Veteran's active duty are entirely negative for complaints or abnormalities pertaining to the knees, ankles, and feet.  Indeed, at his May 1968 military separation medical examination, the Veteran's lower extremities and feet were examined and affirmatively determined to be normal.  Thus, the April 2009 report does not provide a basis upon which to grant the claim, particularly as no current disability of the knees, ankles, and feet was identified.  

The Veteran has contended on his own behalf that he has conditions that are related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has conditions that are related to active military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though degenerative arthritis of the right hip is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate that he had this condition until approximately five years ago and the examiner indicated that the condition was dated to 2017, many years after service.   As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for right shoulder degenerative joint disease and chronic peritendinitis is denied.

Service connection for an acquired psychiatric disorder, to include depression, is denied.

Service connection for a bilateral foot condition is denied.  

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee condition is denied. 

Service connection for degenerative arthritis of the right hip is denied.  

Service connection for neuropathy, bilateral hands, is denied.  

Service connection for neuropathy, bilateral legs, is denied.  

Service connection for neuropathy, bilateral arms, is denied.  

Service connection for radiculopathy, bilateral hands, is denied. 

Service connection for radiculopathy, bilateral legs, is denied.  

Service connection for radiculopathy, bilateral arms, is denied.  




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


